Citation Nr: 0021650	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to service connection for tumors of the left ear, 
hypertension, and damaged retinas and bilateral cataracts.

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for left ear hearing loss.

Entitlement to benefits under 38 U.S.C.A. § 1151 for kidney 
stones.

Entitlement to a higher rating for left facial paralysis 
(service connection granted under 38 U.S.C.A. § 1151), 
initially assigned a 10 percent evaluation, effective from 
April 1991.

Entitlement to an increased evaluation for lumbosacral strain 
with osteophytes, currently rated 10 percent.

Entitlement to a higher rating for left eye ptosis (service 
connection granted under 38 U.S.C.A. § 1151), initially 
assigned a zero percent evaluation, effective from April 
1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1949 to February 
1953, from April 1953 to February 1956, from May 1956 to May 
1962, and from June 1962 to July 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO decisions that determined the 
veteran had not submitted well grounded claims for service 
connection for tumors of the left ear, hypertension, and 
damaged retinas and bilateral cataracts; that he had not 
submitted well grounded claims for benefits under 38 U.S.C.A. 
§ 1151 for left ear hearing loss and kidney stones; granted 
service connection for left facial nerve paralysis and left 
eye ptosis under the provisions of 38 U.S.C.A. § 1151 and 
assigned 10 and zero percent evaluations for these 
conditions, respectively, effective from April 1991; and 
denied an increased evaluation for lumbosacral strain with 
osteophytes (rated 10 percent).

The veteran appealed other RO rating actions, denying service 
connection for various other conditions, including peripheral 
neuropathy, due to exposure to agent orange and for benefits 
under 38 U.S.C.A. § 1151.  He withdrew the appeal with these 
conditions at a hearing in July 1998.

The veteran was scheduled for a video conference hearing 
before a member of the Board in November 1999 (after 2 
previous postponements).  He canceled the hearing without 
good cause, and his December 8 and December 23 motions for 
another hearing were denied.

FINDINGS OF FACT

1.  Service connection is currently in effect for lumbosacral 
strain, left facial paralysis, and left eye ptosis, each 
discussed in this decision; and spinal stenosis, rated 
zero percent.

2.  The veteran has not submitted competent (medical or 
scientific) evidence linking his tumor of the left ear and 
hypertension, first found many years after service, to an 
incident of service, including exposure to ionizing 
radiation, or to a service connected disability.

3.  The veteran has not submitted competent (medical) 
evidence showing the presence of a kidney stone.

4.  The veteran has submitted competent (medical) evidence 
showing the presence of an eye condition that is a radiogenic 
disease and of a plausible basis for granting service 
connection for left ear hearing loss due to VA medical 
treatment.

5.  The left facial nerve condition produces no more than 
mild incomplete paralysis.

6.  The lumbosacral strain is manifested primarily by 
complaints of pain with strenuous lifting, osteophytes, and 
mild to moderate limitation of motion that produce moderate 
functional impairment; listing of the whole spine to the 
opposite side, incoordination, weakness, severe limitation of 
motion or other symptoms that produce more than moderate 
functional impairment are not found.

7.  The left eye ptosis covers one-third of the pupil and 
does not produce impairment of vision; nor does this 
condition produce more than slight disfigurement.


CONCLUSIONS OF LAW

1.  The claims for service connection for tumors of the left 
ear and hypertension are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for benefits under 38 U.S.C.A. § 1151 for 
kidney stones is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for service connection for damaged retinas and 
bilateral cataracts and the claim for benefits under 
38 U.S.C.A. § 1151 for left ear hearing loss are well 
grounded.  38 U.S.C.A. § 5107(a).

4.  The criteria for a higher rating for left facial nerve 
paralysis, initially assigned a 10 percent evaluation, 
effective from April 1991 are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8207 (1999).

5.  The criteria for a higher rating of 20 percent for 
lumbosacral stain with osteophytes are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5292, 5295 (1999).

6.  The criteria for a higher rating for left eye ptosis, 
initially assigned a zero evaluation, effective from April 
1991, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.84a, 4.118, Codes 6019, 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tumors of the Left Ear, 
Hypertension, and Damaged Retinas and Bilateral Cataracts

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for a tumor of the left ear, 
hypertension, and damaged retinas and bilateral cataracts; 
that is, evidence which shows that the claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c)(2) as amended by Pub. L. No. 106-117, 113 Stat. 
1545, effective Nov. 30, 1999, to include bronchiolo-alveolar 
carcinoma, and 38 C.F.R. § 3.311(b), found 5 years or more 
after service in an ionizing radiation exposed veteran, may 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
For the purposes of "radiogenic" diseases found in 
38 C.F.R. § 3.311(b)(2), bone cancer must become manifest 
within 30 years after exposure; leukemia may become manifest 
at any time after exposure; and posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Where hypertension or a malignant tumor becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection is currently in effect for lumbosacral 
strain, left facial paralysis, and left eye ptosis, each 
discussed in this decision; and spinal stenosis, rated 
zero percent. 

Service medical records do not show the presence of tumors of 
the left ear, hypertension or cataracts.  The post-service 
medical records do not show the presence of a left ear tumor 
or hypertension until many years after the veteran's 
separation from service and these records do not link these 
conditions to an incident of service, including exposure to 
ionizing radiation, or to a service-connected disability.

Statements and testimony from the veteran are to the effect 
that his left ear tumor and hypertension, found many years 
after service, are due to exposure to ionizing radiation in 
service.  While service documents show that the veteran was 
exposed to ionizing radiation in service, there is no medical 
or scientific evidence linking these conditions to an 
incident of service, including exposure to ionizing 
radiation, and the veteran's lay statements are not 
sufficient to support the claims for service connection for 
these conditions based on medical or scientific causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor is the 
tumor of the left ear or hypertension a disease specific to 
radiation-exposed veterans and/or a radiogenic disease found, 
respectively, at 38 C.F.R. §§ 3.309(d)(2) and 3.311(b)(2).

The post-service medical records do show the presence of 
macular degeneration and bilateral cataracts many years after 
the veteran's separation from service.  Private medical 
reports dated in February and March 1996 indicate that the 
macular degeneration could be related to the veteran's 
ionizing radiation exposure in service, and posterior 
subcapsular cataract is a radiogenic disease listed under 
38 C.F.R. § 3.311(b)(2).  These factors and consideration of 
the provisions of 38 C.F.R. § 3.311(b)(4) raise the 
reasonable possibility that the veteran's damaged retinas and 
bilateral cataracts may be due to ionizing radiation while in 
service.  Hence, this claim is well grounded, and the appeal 
with this matter is granted to this extent.

There is no competent (medical) evidence linking the left ear 
tumor and hypertension, first found many years after service, 
to an incident of service, including exposure to ionizing 
radiation, or to a service-connected disability.  The claims 
for service connection for these conditions are not 
plausible, and they are denied as not well grounded.


II.  Entitlement to Benefits Under 38 U.S.C.A. § 1151 for 
Left Ear Hearing Loss and Kidney Stones


Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed prior to this date, the earlier version of section 1151 
is the only version applicable in this case.

Section 1151, effective prior to October 1, 1997, provides 
that benefits for a disability compensable thereunder shall 
be awarded in the same manner as if such disability were 
service-connected.  Under the circumstances, the Court has 
held that the requirements for a well-grounded claim under 
this section parallel those generally set forth for 
establishing other service connection claims.  Jones v. West, 
12 Vet. App. 460 (1999).  The criteria for the submission of 
well-grounded claims are noted above.  


With regard to the claim for benefits under 38 U.S.C.A. 
§ 1151 for left ear hearing loss, VA medical records show 
that the veteran was seen for left ear problems in the 1990's 
with no significant left ear hearing loss demonstrated at 
that time.  A summary of his VA hospitalization in April 1991 
reveals that he had complaints of left malodorous otorrhea 
since an ear irrigation in 1990 and that he underwent left 
complete mastoidectomy with canal wall up.  Since then VA 
medical records show that he has undergone other left ear 
surgery and audiological evaluations reveal that he now has 
moderately severe to profound mixed hearing loss of the left 
ear.  These reports raise the reasonable possibility that the 
left ear surgery at a VA medical facility in April 1991 
aggravated the veteran's left ear hearing loss and raise a 
plausible claim for VA benefits under 38 U.S.C.A. § 1151 for 
left ear hearing loss.  38 U.S.C.A. § 5107(a).  Hence, the 
Board finds that this claim is well grounded, and the appeal 
with this matter is granted to this extent.

With regard to benefits under 38 U.S.C.A. § 1151 for kidney 
stones, VA medical records show that the veteran was seen for 
problems with kidney stones in 1986 and 1987.  A summary of 
VA hospitalization in February 1987 notes a history of 
recurrent renal stones in the 1970's and that he underwent 
cystourethroscopy and retrograde pyelogram that showed left 
ureteral and pelvic stone.  Unsuccessful attempts were made 
to pass the stone at the February 1987 hospitalization and 
the veteran was scheduled for follow-up treatment.  VA 
reports of his follow-up treatment indicates that the 
veteran's problems with kidney stones have resolved on their 
own, and his testimony at a hearing in July 1998 corroborates 
the lack of current problems with kidney stones.

Since the medical evidence does not show that the veteran 
currently has kidney stones, the Board finds that there is no 
competent (medical) evidence of a current disability for the 
purposes of VA benefits under 38 U.S.C.A. § 1151.  Hence, the 
claim for such benefits is not plausible, and it is denied as 
not well grounded.


III.  Higher Ratings for Left Facial Nerve Paralysis and Left 
Eye Ptosis, Initially Assigned 10 and zero Percent 
Evaluations, Respectively, Effective from April 1991

The summary of the veteran's VA hospitalization in April 1991 
shows that he underwent left complete mastoidectomy with 
canal wall up.  VA medical records of his treatment in 1994 
show the presence of ptosis of the left upper eyelid and 
palsy of the 7th cranial nerve.

The June 1995 RO rating decision granted VA compensation 
under 38 U.S.C.A. § 1151 for left facial nerve paralysis and 
left eye ptosis based as unintended results of the April 1991 
left ear surgery, and assigned ratings of 10 and 
zero percent, respectively, effective from April 1991.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical reports with regard to the claims 
for higher ratings for the left facial nerve paralysis, left 
eye ptosis, and lumbosacral strain with osteophytes are 
discussed in the following paragraphs in this section and the 
next section of this appeal as appropriate.

The veteran underwent a VA neurological examination in May 
1996.  The veteran complained of left facial weakness and the 
inability to wear dentures as they did not fit him since he 
developed the facial palsy.  He also reported difficulty with 
swallowing.  He had mild ptosis on the left side.  The upper 
eyelid covered a small part of the cornea, but not the iris.  
He had minimal skewed deviation of the left eye.  There was 
no facial asymmetry although he could not wrinkle his 
forehead on the left side.  There was no facial sensory loss.  
The impressions were partial left facial palsy, history of 
head injury/eye surgery with skewed deviation of left eye and 
nystagmus, and history of visual impairment.

The veteran underwent a VA eye examination in May 1996.  The 
diagnoses were immature cataracts of both eyes, macular scars 
of both eyes, and nystagmus of both eyes.  It was noted that 
he also had left eye ptosis covering one-third of the pupil, 
and poor vision due to macular scars.

A private medical report dated in April 1998 notes that the 
veteran had various eye disabilities, including a bit of left 
ptosis consistent with Bell's palsy on the left from 
mastoidectomy on the left.

The veteran testified at a hearing in July 1998.  His 
testimony was to the effect that he had problems with his 
lower dentures due to the left facial palsy and that he had 
occasional tearing associated with the left ptosis. 

The veteran underwent VA examinations in September 1998.  At 
an eye examination in September 1998 he had corrected distant 
visual acuity of 20/200.  The diagnoses were macular scar of 
both eyes, immature cataracts of both eyes, and nystagmus of 
both eyes.

At a VA neurological examination in September 1998 he had 
mild ptosis on the left side.  His left palpebral fissure was 
slightly smaller than the right.  Visual fields were full.  
He was able to innervate the two sides of his face fairly 
well.  Strength was normal as was sensation.  The impressions 
were partial, mild, left facial palsy; and history of head 
injury with skew deviation at times.  It was noted that he 
had a history of facial palsy following left ear surgery; 
that his left palpebral fissure was slightly smaller than the 
right; that other than this, he did not have a significant 
facial weakness; and that his main problem was inability to 
wear his lower denture.


B.  Legal Analysis

The veteran's claims for higher ratings for left facial 
paralysis and left eye ptosis, as well as his claim for an 
increased evaluation for lumbosacral strain with osteophytes 
discussed in section IV, are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The evidence indicates that the veteran has damage to the 
seventh (facial) cranial nerve.  The evaluation for seventh 
cranial nerve paralysis is dependent upon the relative degree 
of loss of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis.  A 
20 percent evaluation is warranted for severe incomplete 
paralysis.  When there is bilateral involvement, separate 
evaluations should be combined without application of the 
bilateral factor.  38 C.F.R. § 4.124a, Code 8207.

The veteran's testimony is to the effect that he cannot wear 
his lower dentures due to the left facial nerve paralysis and 
the report of his VA neurological examination in September 
1998 corroborates his statements indicating his inability to 
wear his lower denture and to enjoy eating certain foods.  
Nevertheless, the reports of this neurological examination 
and the VA neurological examination in 1996 reveal no 
significant facial weakness or other neurological deficits 
associated with the paralysis of the 7th cranial nerve.  The 
neurological impairment produced by the left facial palsy is 
considered mild as noted on the report of the September 1998 
VA neurological examination.

After consideration of all the evidence, the Board finds that 
the current 10 percent evaluation for the veteran's left 
facial palsy or incomplete paralysis of the 7th cranial nerve 
under diagnostic code 8207 best represents his disability 
picture since the time of his left ear surgery in April 1991.  
The preponderance of the evidence is against the claim for a 
higher rating for this condition.

With regard to the left eye ptosis, this condition is 
equivalent to visual acuity of 5/200 (1.5/60) in the eye, or 
eyes, involved for rating purposes if the pupil is wholly 
obscured and to 20/100 (6/30) if the pupil is one-half or 
more obscured.  The evaluation is made on the basis of 
disfigurement with less interference with vision.  38 C.F.R. 
§ 4.84a, Code 6019.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.


The report of the veteran's VA eye examination reveals that 
his ptosis of the left eye covers one-third of the pupil.  
Nor does the other evidence indicate that this condition 
covers more than 1/3 of the pupil or that it produces visual 
impairment.  Under the circumstances, this condition is 
evaluated based on disfigurement under code 7800.  The 
reports of the VA eye examinations in 1996 and 1998 reveal 
the presence of the ptosis of the left eye by notation and 
not diagnosis indicating that it is not too striking a 
feature.  Nor do the clinical findings found on examinations 
indicate that the left eye ptosis produces more than slight 
disfigurement.  Under the circumstances, the Board finds that 
this condition does not produce more than slight 
disfigurement.  Nor does the evidence show more than sight 
disfigurement due to the left ptosis at any time since the 
veteran's left ear surgery in April 1991.


The preponderance of the evidence is against the claim for a 
higher rating for ptosis of the left eye, initially assigned 
a zero percent evaluation, effective from April 1991.


Nor does the evidence show manifestations of the left facial 
nerve paralysis or left eye ptosis warranting higher ratings 
for these conditions for a specific period or a "staged 
rating" at any time since the effective date of the claims.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Since the preponderance of the evidence is against the claims 
for higher ratings for left facial nerve paralysis and left 
eye ptosis, initially assigned 10 and zero percent 
evaluations, respectively, effective from April 1991, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV.  Increased Evaluation for Lumbosacral Strain with 
Osteophytes

A.  Factual Background

Service medical records show that the veteran was seen for 
low back problems.

In March 1981, the Board granted service connection for 
lumbosacral strain.  A June 1981 RO rating decision granted 
service connection for lumbosacral strain with osteophytes 
and assigned a 10 percent evaluation for this condition, 
effective from March 1979.  This rating has remained 
unchanged since then.

A June 1988 Board decision granted service connection for 
lumbar stenosis.  A July 1988 RO rating decision granted 
service connection for lumbar stenosis and assigned a 
zero percent rating for this condition, effective from 
January 1987.  This condition has remained unchanged since 
then.  

The report of the veteran's VA neurological examination in 
May 1996 shows that he was able to walk on his toes as well 
as his heels.  He could tandem walk and perform a deep knee 
bend.  He stood erect.  Forward flexion of the lumbar spine 
was to 70 degrees, extension to 20 degrees, lateral bending 
to the right and left was to 20 degrees, and rotation to the 
right and left was to 15 degrees.  No associated neurological 
deficits were found with the low back condition.  The 
impression was low back syndrome.

A VA report shows that an MRI (magnetic resonance imaging) of 
the veteran's lumbar spine was taken in June 1996.  The 
impressions were congenital stenosis extending from L2-3 
through S1 with superimposed degenerative changes resulting 
in severe spinal stenosis at L3-4, worst at L4-5; moderately 
severe stenosis at L2-3; moderate spinal stenosis at L5-S1; 
and grade I retrolisthesis of L5 on S1.

At the July 1998 hearing the veteran testified to the effect 
that he had low back pain.  He testified that he had pain 
with heavy lifting.

In August 1998, the veteran underwent a VA compensation 
examination.  He complained of pain on exertion in the 
lumbosacral spine.  He was able to forward flex to about 60 
or 70 degrees, lateral flexion was about up to the knees, and 
extension was about 15 to 20 degrees.  Straight leg raising 
test was negative.  Sciatic stress test was negative. He had 
no neurological deficit in the lower limbs.  Plantars were 
down-going. X-ray of the lumbar spine reportedly showed mild 
osteophyte formation throughout the lumbar spine with a mild 
left-sided lumbar scoliosis.  There were also degenerative 
fracture changes in the lower lumbar spine.  It was noted 
that he had mild to moderate lumbar spondylosis.

The report of the veteran's VA neurological examination in 
September 1998 revealed intermittent paresthesias of the 
legs.  This deficit was attributed to polyneuropathy 
supported by reported EMG (electromyography).  There was no 
evidence of lumbosacral radiculopathy.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence, including the veteran's testimony, indicates 
that he has low back pain with heavy lifting.  The report of 
his VA neurological examination in 1996 and VA compensation 
examination in 1998 indicate the presence of mild to moderate 
limitation of motion of the lumbar spine, and there is 
radiographic evidence of osteophytes and lordosis.  The 
overall evidence does not indicate the presence of lumbar 
radiculopathy, and while the report of his VA neurological 
examination in 1998 indicates the presence of intermittent 
paresthesias of the legs, the evidence indicates that this 
neurological deficit is not associated with the service-
connected low back disorder.  The evidence does show that the 
veteran has peripheral neuropathy, a non-service-connected 
disability, and the manifestations of this condition cannot 
be used to support a higher evaluation for the service-
connected low back condition.  38 C.F.R. § 4.14 (1999).

After consideration of all the evidence, the Board finds that 
the manifestations of the veteran's lumbosacral strain with 
osteophytes produce moderate functional impairment with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as the evidence indicates the presence of pain with 
heavy lifting, and supports the assignment of a 20 percent 
evaluation for this low back condition under the provisions 
of 5292 or 5295, but not both in order to avoid the rule 
against the pyramiding of disability evaluations.  38 C.F.R. 
§ 4.14.  The evidence, however, does not show incoordination, 
weakness, severe limitation of motion or other symptoms 
associated with the service-connected low back condition that 
produce severe functional impairment to support the 
assignment of a rating in excess of 20 percent under these 
diagnostic codes with consideration of 38 C.F.R. §§ 4.40 and 
4.45.



ORDER

The claims for service connection for left ear tumors and 
hypertension are denied as not well grounded.

The claim for service connection for damaged retinas and 
bilateral cataracts is well grounded.  To this extent only, 
the appeal is granted.

The claim for benefits under 38 U.S.C.A. § 1151 for left ear 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.

The claim for benefits under 38 U.S.C.A. § 1151 for kidney 
stones is denied as not well grounded.

A higher rating for left facial nerve paralysis, initially 
assigned a 10 percent evaluation, effective from April 1991, 
is denied.

An increased evaluation 20 percent for lumbosacral strain 
with osteophytes is granted, subject to the regulations 
applicable to the payment of monetary benefits.


A higher rating for left eye ptosis, initially assigned a 
zero percent evaluation, effective from April 1991, is 
denied.


REMAND

Because the claim for service connection for damaged retinas 
and bilateral cataracts and the claim for benefits under 
38 U.S.C.A. § 1151 for left ear hearing loss are well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a).

A private medical report dated in August 1995 notes that the 
veteran does not have radiation retinopathy and contains the 
opinion that the veteran's macular degeneration and cataracts 
are due to intense light exposure rather than ionizing 
radiation exposure.  Other medical evidence as noted above 
raises the reasonable possibility that these eye conditions 
are due to ionizing radiation exposure in service.  The 
evidence also raises the possibility that the veteran's left 
ear hearing loss was aggravated by his left ear surgery in 
April 1991.  Where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service or VA medical treatment, VA 
should seek a medical opinion as to whether his current 
conditions are in any way related to the condition 
experienced in service or to the VA medical treatment.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

Since the evidence shows that the veteran may have a 
"radiogenic" eye disease, the claim for service connection 
for damaged retinas and bilateral cataracts must be 
adjudicated on its merits under the provisions of 38 C.F.R. 
§ 3.311(b).

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The veteran's claims folders should 
be sent to a VA medical facility for 
review by an appropriate specialist to 
obtain an opinion as to whether it is at 
least as likely as not that the veteran 
has "posterior subcapsular cataracts" 
and to obtain an opinion as to the 
etiology of his macular degeneration with 
cataracts .  The examiner should support 
the opinions by discussing medical 
principles as applied to the specific 
medical evidence in this case.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

2.  The veteran's claims folders should 
be reviewed by an appropriate specialist 
to obtain an opinion as to whether it is 
at least as likely as not that the 
veteran's ear surgery in April 1991 
aggravated and/or caused his left ear 
hearing loss.  The examiner should 
support the opinion by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case.  
If the requested information cannot be 
provided without examination of the 
veteran, he should be scheduled for such 
examination. 

3.  The RO should develop the claim for 
service connection for damaged retinas 
and cataracts under 38 C.F.R. § 3.311(b) 
and send the claims folder to the Under 
Secretary for VA Benefits for an opinion 
as to whether his macular degeneration 
with cataracts is due to exposure to 
ionizing radiation while in service.

4.  After the above development, the RO 
should adjudicate the claim for service 
connection for damaged retinas and 
cataracts and the claim for benefits 
under 38 U.S.C.A. § 1151 for left ear 
hearing loss on the merits.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board for 
further appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



